19-23649-rdd          Doc 3777        Filed 09/15/21 Entered 09/15/21 19:22:21       Main Document
                                                  Pg 1 of 3



    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK
    --------------------------------------------------------   x
                                                               :
    In re                                                      :   Chapter 11
                                                               :
    PURDUE PHARMA L.P., et al.,                                :   Case No. 19-23649 (RDD)
                                                               :
                                                 Debtors.1     :   Jointly Administered
                                                               :
    --------------------------------------------------------   x


                      UNITED STATES TRUSTEE’S NOTICE OF APPEAL OF
                                ADVANCE FUNDING ORDER

            William K. Harrington, the United States Trustee for Region 2, appeals from the Order

(I) Authorizing the Debtors to Fund Establishment of the Creditor Trusts, the Master

Disbursement Trust and TopCo, (II) Directing Prime Clerk LLC to Release Certain Protected

Information, and (III) Granting Other Related Relief, entered on September 15, 2021, ECF Doc.

No. 3773. A copy of the order is attached as Exhibit A.

            The names of the other parties to the orders appealed from and the names, addresses, and

telephone numbers of their respective attorneys are:




1
   The Debtors in these cases, along with the last four digits of each Debtor’s registration
number in the applicable jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma
Inc. (7486), Purdue Transdermal Technologies L.P. (1868), Purdue Pharma Manufacturing L.P.
(3821), Purdue Pharmaceuticals L.P. (0034), Imbrium Therapeutics L.P. (8810), Adlon
Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven Seas Hill Corp. (4591),
Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140),
Purdue Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt
Cove Lifescience Inc. (7805), Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul
Land Inc. (7425), Quidnick Land L.P. (7584), Rhodes Pharmaceuticals L.P. (6166), Rhodes
Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and SVC Pharma Inc. (4014).
19-23649-rdd   Doc 3777     Filed 09/15/21 Entered 09/15/21 19:22:21         Main Document
                                        Pg 2 of 3



 PARTY                                           REPRESENTED BY:

 Appellees
 Purdue Pharma L.P.                              Marshall S. Huebner
 Purdue Pharma Inc.                              Christopher Robertson
 Purdue Transdermal Technologies L.P.            Benjamin S. Kaminetzky
 Purdue Pharma Manufacturing L.P.                Timothy Graulich
 Purdue Pharmaceuticals L.P.                     Eli Vonnegut
 Imbrium Therapeutics L.P.                       Davis Polk & Wardwell LLP
 Adlon Therapeutics L.P.                         450 Lexington Avenue
 Greenfield BioVentures L.P.                     New York, NY 10017
 Seven Seas Hill Corp.                           Tel.: (212) 450-4000
 Ophir Green Corp.
 Purdue Pharma of Puerto Rico
 Avrio Health L.P.
 Purdue Pharmaceutical Products L.P.
 Purdue Neuroscience Company
 Nayatt Cove Lifescience Inc.
 Button Land L.P.
 Rhodes Associates L.P.
 Paul Land Inc.
 Quidnick Land L.P.
 Rhodes Pharmaceuticals L.P.
 Rhodes Technologies
 UDF LP
 SVC Pharma LP
 SVC Pharma Inc.

 Raymond Sackler Family/Side B of the Sackler    Gerard Uzzi
 Family                                          Alexander B. Lees
                                                 Milbank LLP
                                                 55 Hudson Yards
                                                 New York, NY 10001
                                                 Tel.: (212) 530-5000
                                                         -and-
                                                 Gregory P. Joseph
                                                 Mara Leventhal
                                                 Joseph Hage Aaronson LLC
                                                 485 Lexington Avenue, 30th Floor
                                                 New York, NY 10017
                                                 Tel.: (212) 407-1200


 Mortimer Sackler Family/Side A of the Sackler   Jasmine Ball
 Family                                          Maura Kathleen Monaghan

                                             2
19-23649-rdd   Doc 3777     Filed 09/15/21 Entered 09/15/21 19:22:21       Main Document
                                        Pg 3 of 3



                                              Jeffrey J. Rosen
                                              Debevoise & Plimpton LLP
                                              919 Third Avenue
                                              New York, NY 10022
                                              Tel.: (212) 909-6000


Dated: New York, New York
       September 15, 2021

                                              Respectfully submitted,


                                              WILLIAM K. HARRINGTON
                                              UNITED STATES TRUSTEE, Region 2

                                              By: /s/ Linda A. Riffkin
                                              Linda A. Riffkin
                                              Assistant United States Trustee

 RAMONA D. ELLIOTT                            WILLIAM K. HARRINGTON
 Deputy Director/General Counsel              United States Trustee for Region 2
 P. MATTHEW SUTKO                             LINDA A. RIFFKIN
 Associate General Counsel                    Assistant United States Trustee
 SUMI SAKATA                                  PAUL K. SCHWARTZBERG
 BETH LEVENE                                  BENJAMIN J. HIGGINS
 WENDY COX                                    ANDREW D. VELEZ-RIVERA
 Trial Attorneys                              Trial Attorneys

 Department of Justice                        Department of Justice
 Executive Office for                         Office of the United States Trustee
  United States Trustees                      U.S. Federal Office Building
 441 G Street, N.W., Suite 6150               201 Varick Street, Room 1006
 Washington, DC 20530                         New York, NY 10014
 Tel.: (202) 307-1399                         Tel: (212) 510-0500
 Fax: (202) 307-2397                          Fax: (212) 668-2255
                                              Email: Linda.Riffkin@usdoj.gov




                                          3
